Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. The amendments do not overcome the cited prior art. A detailed explanation follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109524439 to Luo.
Regarding Claim 1, Luo teaches a color filter substrate, comprising 
an auxiliary cathode layer 10, a photoresist layer 60, an RGB color resist layer 50, a black matrix 40, and a glass substrate 01 and a black matrix 40, and RGB color resist layer 50, a photoresist layer 60/20, and an auxiliary cathode layer 10 in sequence; 
a surface of the photoresist layer away from the glass substrate and within an orthographic projection area of the black matrix is higher than a surface of the photoresist layer away from the glass substrate and outside the orthographic projection area of the black matrix (see Fig. 2, layer 20 is also photoresist, therefore the combination of 60 and 20 make a photoresist layer satisfying the claim limitation); and 
(see Fig. 2).

Regarding Claim 2, Luo teaches a display panel, comprising a thin film transistor substrate 02, an anode layer 80, a flat layer 90, an organic light-emitting layer 100, a cathode layer 30, and a color filter substrate according to claim 1 disposed in sequence; 
and see above regarding the color filter substrate,
wherein the auxiliary cathode layer abuts the cathode layer (see Fig. 2).

Regarding Claims 4 and 12, Luo teaches display panel and method according to claims 2 and 7, wherein a material of the flat layer is a polyimide film [0077].

Regarding Claim 7, Luo teaches the manufacturing method of the display panel according to claim 2, comprising following steps: 
step S1: providing a thin film transistor substrate 02 and manufacturing the anode layer 80 on the thin film transistor substrate; 
step S2: manufacturing a flat layer 90 on the anode layer; 
step S3: manufacturing a organic light-emitting layer 100 on the flat layer; 
step S4: manufacturing a cathode layer 30 on the organic light-emitting layer, and forming a thin film transistor backboard 03-30; 
step S5: providing a glass substrate 01, and manufacturing the black matrix 40 on the glass substrate; 
step S6: manufacturing a RGB color resist layer 50 on the black matrix; 
step S7: see above regarding the amended portion (see Fig. 2); 
10 on the photoresist layer and in the orthographic projection area of the black matrix, and forming a color filter substrate; and 
step S9: bonding the thin film transistor backboard to the color filter substrate (see Fig. 2).

Regarding Claim 10, Luo teaches the manufacturing method according to claim 7, wherein the step S9 of bonding the thin film transistor backboard to the color filter substrate is by a packaging method (“packaging method” is broad enough to encompass any process known in semiconductor processing, so whatever process Luo used reads on a “packaging method”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo.
Regarding Claims 3 and 11, Luo teaches display panel and method according to claims 2 and 7, wherein a material for the anode layer is reflective, but not explicitly that it comprises one of indium tin oxide or silver.
However, given the lack of direction provided by Luo, the person of ordinary skill may experiment with well known and used reflective metals and arrive at ITO or silver, two very common materials for electrodes in display manufacturing, silver being particularly appreciated for its reflective characteristic (see MPEP 2143(E)).

Regarding Claims 5 and 13, Luo teaches the display panel and method according to claims 2 and 7, but does not explicitly show the thin film transistor substrate comprises a substrate layer, a light-shielding layer, a buffer layer, an active layer, a gate insulating layer, a gate layer, an interlayer dielectric layer, a source/drain layer, and an organic layer, which are disposed in sequence.  However, Luo teaches a TFT layer, and the above listed elements are implicitly taught as they are notoriously well known elements of a TFT layer. 

Regarding Claims 6 and 14, Luo teaches the display panel and method according to claims 2 and 7, but does not explicitly teach that a material of the source/drain layer comprises one of molybdenum, aluminum, titanium, copper, or indium tin metal oxide.  However, see above regarding simple experimentation. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 7 above, and further in view of KR 20140143916 to Choi et al. (Choi).
Regarding Claim 8, Luo teaches the manufacturing method according to claim 7, wherein the flat layer is manufactured by spin coating.
Also, Choi teaches that spin coating and CVD are obvious variants for depositing a PDL (see MPEP 2144.06).
 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 7 above, and further in view of KR 20080004810 to Shim et al. (Shim).
Regarding Claim 9, Luo teaches manufacturing method according to claim 7, but does not explicitly teach that the photoresist layer is manufactured by a semi-transparent mask technique or a method of two masks.
[0071].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Shim since Luo calls for a resist layer of various thicknesses but is silent as to how to form it, motivating those of ordinary skill to seek out such teachings.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812